UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1594



CHRISTOPHER J. ODINKEMELU,

                                              Plaintiff - Appellant,

          versus


JORJA WILLIAMS; MYRTLE FOUST; VERONICA MCLEAN;
KAREN JONES; ALICIA OAKLEY RESENDIZ,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-00-750-1)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher J. Odinkemelu, Appellant Pro Se. Peter George Pappas,
Brian Stephen Clarke, ADAMS, KLEEMEIER, HAGAN, HANNAH & FOUTS,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher J. Odinkemelu appeals the district court’s order

dismissing his civil complaint.       We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.      See Odinkemelu v.

Williams, No. CA-00-750-1 (M.D.N.C. Apr. 3, 2001).        Defendants’

motion for sanctions is granted, and Defendants are awarded reason-

able costs and attorneys’ fees.   In addition, we enjoin Odinkemelu

from filing any further civil actions in this court until such time

as these monetary sanctions are paid, and unless a district court

judge certifies that his claim is not frivolous.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             AFFIRMED




                                  2